            Case 2:19-cv-00510-RAJ-MLP Document 90 Filed 12/28/20 Page 1 of 2




 1                                                  THE HONORABLE MICHELLE L. PETERSON

 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
     ROBERT ALBERT, an individual,
 9
                                                        CASE NO. C19-510-RAJ-MLP
10                                  Plaintiff,
     vs.                                                ORDER GRANTING
11                                                      STIPULATED MOTION TO
   LABORATORY CORPORATION OF                            CONTINUE DISCOVERY DEADLINES
12 AMERICA, a Delaware Corporation,

13                                  Defendant.
14
             THIS MATTER, having come on regularly for hearing before the Court on the parties’
15
     stipulated motion to continue pretrial deadlines and the Court having considered the pleadings,
16
             IT IS HEREBY, ORDERED, ADJUDGED AND DECREED that the Stipulated Motion
17
     to Continue Discovery Deadlines is GRANTED, and pretrial deadlines are extended forty-five
18
     (45) days as follows:
19                                    Event                                            Date
20 All motions related to discovery must be filed by this date and noted        February 8, 2021
   for consideration no later than the third Friday thereafter (see
21 LCR7(d))

22 Discovery to be completed by                                                   March 1, 2021
   All dispositive motions and motions to exclude expert testimony for           March 29, 2021
23
   failure to satisfy Daubert must be filed pursuant to LCR 7(d)
24 All motions in limine must be filed by this date and notes on the          To be set by the Court
   motion calendar no later than the second Friday after filing
25
   Agreed CR 16.1 Pretrial Order due                                          To be set by the Court
26
   Pretrial conference                                                        To be set by the Court
27
     ORDER GRANTING STIPLUATED MOTION TO CONTINUE
     DISCOVERY DEADLINES - 1                                        HKM EMPLOYMENT ATTORNEYS LLP
     (Case No. C19-510-RAJ-MLP)                                        600 Stewart Street, Suite 901
                                                                        Seattle, Washington 98101
                                                                              (206) 838-2504
            Case 2:19-cv-00510-RAJ-MLP Document 90 Filed 12/28/20 Page 2 of 2




 1 Trial briefs, proposed voir dire, and jury instructions due              To be set by the Court
   Trial                                                                    To be set by the Court
 2

 3
             DATED this 28th day of December, 2020.
 4

                                                        A
 5

 6                                                       MICHELLE L. PETERSON
                                                         United States Magistrate Judge
 7

 8
     Presented by:
 9
      HKM EMPLOYMENT ATTORNEYS LLP                    SEBRIS BUSTO JAMES
10
      By: /s/ Henry Brudney                           By: /s/ Jeffrey A. James
11        Donald W. Heyrich, WSBA No. 23091               Jeffrey A. James, WSBA No. 18277
12        Daniel Kalish, WSBA No. 35815                   B. Jason Rossiter, WSBA No. 44732
          Jason A. Rittereiser, WSBA No. 43628            15375 SE 30th Pl., Suite 310
13        Rachel M. Emens, WSBA No. 49047                 Bellevue, WA 98007
          Henry Brudney, WSBA No. 52602                   Phone: 425-450-3384
14        600 Stewart Street, Suite 901                   E-Mail: jaj@sebrisbusto.com
          Seattle, WA 98101                                         jrossiter@sebrisbusto.com
15
          Phone: (206) 838-2504
16        Fax: (206) 260-3055                         KELLEY DRYE & WARREN LLP
          Email: dheyrich@hkm.com
17                dkalish@hkm.com                     By: /s/ Robert I. Steiner
                  jrittereiser@hkm.com                    Robert I. Steiner, Pro hac vice
18                remens@hkm.com                          Diana Hamar, Pro hac vice
                  hbrudney@hkm.com                        101 Park Avenue
19
                                                          New York, NY 10178
20     Attorneys for Plaintiff Robert Albert              Phone: 212-808-7800; Fax: 212-808-7897

21                                                    Attorneys for Defendant Laboratory
                                                      Corporation of America
22

23

24

25

26

27
     ORDER GRANTING STIPLUATED MOTION TO CONTINUE
     DISCOVERY DEADLINES - 2                                       HKM EMPLOYMENT ATTORNEYS LLP
     (Case No. C19-510-RAJ-MLP)                                       600 Stewart Street, Suite 901
                                                                       Seattle, Washington 98101
                                                                             (206) 838-2504
